DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 02/10/21 has been acknowledged and entered. By this amendment, claims 18-20 are cancelled; claims 1-17, 21-23 and newly added claims 24-26 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiguro et al. (2015/0040389) as previously cited.
Regarding claim 1, Ishiguro (Fig. 1) discloses a semiconductor device 1, comprising: an antenna zone (21, 22); and a routing zone 31 disposed on the antenna zone, wherein the antenna zone (21, 22) comprises a first insulation layer (B1, B5) and a plurality of second insulation layers (B6, B7), a thickness of the first insulation layer (B1, B5) is different from that of the second insulation layer B6, and the first insulation layer (B1, B5) direct contacts the second insulation layer B6 (Fig. 1).  


Regarding claim 3, Ishiguro (Fig. 1) discloses wherein the routing zone (31) includes a plurality of third insulation layers (33, D1) disposed adjacent to the first insulation layer (B1, B5) and opposite to the second insulation layer B6 and a thickness of the third insulation layer  C1/D1 is smaller than that of the first insulation layer (B1, B5).  

Regarding claim 4, Ishiguro (Fig. 1) discloses wherein the thickness of the third insulation layer D1 is substantially equal to that of the second insulation layer B6.  

Regarding claim 8, Ishiguro (Fig. 1) discloses wherein a number of the second insulation layers B6 is substantially equal to a number of the third insulation layers D1.  

Regarding claim 21, Ishiguro (Fig. 1) discloses wherein the first insulation layers (B1, B5) and the second insulation layers B6 are stacked in an alternative manner.  

Regarding claim 24, Ishiguro (Fig. 1) discloses wherein the routing zone (31) further comprises a plurality of third insulation layers (33, D1) direct contacting the first insulation layer (B1, B5) and opposite to the second insulation layer B6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (2015/0040389) in view of Kanaya (2019/0220123).
Regarding claim 12, Ishiguro (Fig. 1) discloses a semiconductor device 1, comprising: an antenna zone (21, 22); and an RF routing zone 31 disposed on the antenna zone, wherein the RF routing zone 31 includes one or more of a first insulation layer D1 and a second insulation layer 33 and a thickness of the first insulation layer D1 is different from that of the second insulation layer 33 (Fig. 1).  
Ishiguro discloses all the claimed limitations as discussed above, except for the antenna zone comprising an antenna layer. 
	Kanaya (Fig. 8) discloses the antenna zone 108 comprising an antenna layer 136 ([0043]) in order to build the antenna 108 for use in near field communication in the display device ([0044]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Ishiguro by forming the antenna zone comprising an antenna layer as taught by Kanaya in order to build the antenna for use in near field communication in the display device (Fig. 8, [0044]).


Regarding claim 14, Ishiguro (Fig. 1) discloses wherein a thickness of the third insulation layer (B1, B5) is greater than that of the first insulation layer D1.  

Regarding claim 15, Ishiguro (Fig. 1) discloses wherein the thickness of the first insulation layer D1 is greater than that of the second insulation layer 33.  

Regarding claim 16, Ishiguro (Fig. 1) discloses wherein the thickness of the first insulation layer D1 is substantially equal to the thickness of the fourth insulation layer B6.  

Regarding claim 17, Ishiguro (Fig. 1) discloses wherein a number of the first insulation layers D1 is substantially equal to a number of the fourth insulation layers B6.  

Regarding claim 22, Ishiguro (Fig. 1) discloses wherein the first insulation layer D1 comprises one or more of a first conductive via A1, the second insulation layer 33 comprises one or more of a second conductive via C1, and the first conductive via A1 substantially matches the second conductive via C1 in shape through the interface between the first insulation layer D1 and the second insulation layer 33.  

Regarding claim 23, Ishiguro (Fig. 1) discloses wherein the first insulation layer D1 comprises one or more of a first conductive via A1, the second insulation layer 33 comprises one or more of a second conductive via C1, and the first conductive via A1 is formed by a shape inclining in a direction substantially the same with the second conductive via A1.   

Allowable Subject Matter
Claims 5-7, 9-11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 5 and 26. Specifically, the prior art of record fails to disclose wherein the routing zone includes a fourth insulation layer disposed adjacent to the third insulation layer and a thickness of the fourth insulation layer is different from the third insulation layer (in claim 5); and further comprising a semiconductor component disposed adjacent to the RF routing zone and opposite toe the antenna zone; a first protection layer disposed adjacent to the RF routing zone, encapsulating the semiconductor component, and exposing at least one electrical connector; and a second protection layer covering the antenna zone (in claim 26).

Claim 25 is allowed.
The following is an examiner's statement of reasons for allowance:


Response to Arguments
Applicant's arguments, filed 02/10/21, with respect to the rejection(s) of claim(s) 1-17 and 21-26 have been fully considered. 
Applicant argues that Ishiguro does not disclose or suggest every element of claim 1, including at least "a thickness of the first insulation layer is different from that of the second insulation layer" and "the first insulation layer direct contacts the second insulation layer."
This argument is not persuasive because Ishiguro in Fig. 1 discloses a semiconductor device 1, comprising: an antenna zone (21, 22); and a routing zone 31 disposed on the antenna zone, wherein the antenna zone (21, 22) comprises a first insulation layer (B1, B5) and a plurality of second insulation layers (B6, B7), a thickness of the first insulation layer (B1, B5) is different from that of the second insulation layer B6, and the first insulation layer (B1, B5) direct contacts the second insulation layer B6.  
"a thickness of the first insulation layer is different from that of the second insulation layer" and "the first insulation layer direct contacts the second insulation layer." as claimed.

The applicant's arguments, addressed to the amended claims are considered in the rejections shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/             Primary Examiner, Art Unit 2814